Citation Nr: 1433642	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence to reopen a claim of entitlement to service connection for sleep apnea has been received.

2.  Whether new and material evidence to reopen a claim of entitlement to service connection for right hip bursitis has been received.

3.  Whether new and material evidence to reopen a claim of entitlement to service connection for lumbar spine disability has been received.

4.  Whether new and material evidence to reopen a claim of entitlement to service connection for a depressive disorder has been received.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder.

8.  Entitlement to service connection for a headache disability, to include as secondary to service-connected hay fever and allergies.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to service connection for a bilateral hearing loss disability.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to an increased evaluation for right foot status post bunionectomy.

13.  Entitlement to an increased evaluation for left foot status post bunionectomy.

14.  Entitlement to an increased evaluation for hay fever and allergies.

15.  Entitlement to an increased evaluation for left knee degenerative joint disease.

16.  Entitlement to an increased initial evaluation for right knee osteoarthritis.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran had active duty training from April to August 1984; he served on active duty from March 1988 to February 1998 and was discharged under conditions other than honorable.  The period of service from September 1995 until February 1998 has been deemed a bar to VA compensation benefits.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from rating decisions of April 2010, January 2012, October 2013, and February 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Veteran was afforded a hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.  In June 2014, the Veteran was informed that the Veterans Law Judge who had conducted his August 2012 hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In June 2014, the Veteran responded that he wanted to appear at a hearing before a Veterans Law Judge at the RO.  Thus, it is appropriate to remand this case for due process reasons.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at his RO, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



